Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, a ‘second partial signal’ is mentioned.  However, clam 1, from which claim 9 depends, does not include any first partial signal.

In claim 18, a ‘second partial signal’ is mentioned.  However, claim 10, from which claim 9 depends, does not include any first partial signal.


Claim Rejections - 35 USC § 102
Claim(s)1,3,4,9,10,12,13,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurzweil et al (2006/0025697).

1.    An electrocardiogram analysis apparatus comprising:
an inputter configured to receive an electrocardiogram of a subject;   (see at least figure 1 which shows a front end 18 that receives ecg signals)
 a beat analyzer configured to first detect and classify one or more normal beats
among a plurality of beats included in the received electrocardiogram, request beat classification for remaining beats except for the one or more normal beats to a remote diagnosis server, and label each of the plurality of beats according to a normal beat detection result and a beat classification result received (see at least figure 1 which shows a mobile processing device 20,and a remote serve 24 that performs a more detailed analysis of the ECG.  Further, at least ¶5 teaches that if a notable finding is made, such as an abnormal heart rhythm, the portion of the ECG is sent to a remote device for further analysis.  The remote diagnosis server (shown in more detail in figure 5) also sends back a new template, among other things, to the local beat analyzer 20; see for example at least ¶93,and ¶48 which teaches sending new patterns to the beat analyzer or mobile device 20 and also sending notifications to a patient.  The new templates sent from the remote server can be considered to be a labeling of the ECG data. That is, the new templates represent a new rhythm not accounted for previously such as atrial fibrillation, etc.; see at least ¶43-46  which teaches new beat templates are formed and sent to the beat analyzer or mobile device.)

a rhythm analyzer configured to perform rhythm analysis on the electrocardiogram based on a labeling result. (rhythm analysis is performed; see at least ¶118+ and 20.)

3.    The electrocardiogram analysis apparatus of claim 1, wherein the beat analyzer  extracts a plurality of first partial signals from the electrocardiogram, detects waveform
information of one or more classification target beats included in the extracted first partial signals, and determines whether the one or more classification target beats are the one or more normal beats based on the waveform information. (see at least ¶35 which teaches sample of the ECG, which samples are considered to be partial signals, ¶36 which teaches comparison to a template or ¶37 which teaches comparison to a rhythm pattern.  The templates are produced by the remote device and sent to the beat analyzer (mobile device) New ecg are compared to the templates to determine if the new ecg are normal of fir the template)

4.    The electrocardiogram analysis apparatus of claim 3, wherein the beat analyzer determines whether the one or more classification target beats are the one or more normal beats using one or more of a machine learning classifier that uses the waveform information as an input value, a signal obtained by (see at least ¶ 35-37 which teaches beat templates, which uses features of a waveform in a template to determine if a match is made between a new sample and the template)

9.    The electrocardiogram analysis apparatus of claim 1, wherein the rhythm analyzer extracts a second partial signal including a plurality of beats from the electrocardiogram and compares a classification result of each beat included in the extracted second partial signal and one or more features extracted from the second partial signal with preset rhythm classification rules to classify rhythms included in the second partial signal. (see at least ¶39 which teaches comparison to classification rules. As mentioned supra, the sampling performed (¶35) is considered to result in partial signals that are compared to templates or rules.)

10.    An electrocardiogram analysis method, which is a method performed in a computing device including one or more processors and a memory for storing one or more programs executed by the one or more processors, the method comprising:
receiving an electrocardiogram of a subject; (see at least figure 1 which shows a front end 18 that receives ecg signals)

first detecting one or more normal beats among a plurality of beats included in the
received electrocardiogram; (normal beats are detected, see at least ¶6)
requesting beat classification for remaining beats except for the one or more normal beats among the plurality of beats to a remote diagnosis server and receiving a beat classification result from the remote diagnosis server;   labeling each of the plurality of beats according to a normal beat detection result
and the beat classification result; (see at least figure 1 which shows a mobile processing device 20,and a remote serve 24 that performs a more detailed analysis of the ECG.  Further, at least ¶5 teaches that if a notable finding is made, such as an abnormal heart rhythm, the portion of the ECG is sent to a remote device for further analysis.  The remote diagnosis server (shown in more detail in figure 5) also sends back a new template, among other things, to the local beat analyzer 20; see for example at least ¶93,and ¶48 which teaches sending new patterns to the beat analyzer or mobile device 20 and also sending notifications to a patient.  The new templates sent from the remote server can be considered to be a labeling of the ECG data. That is, the new templates represent a new rhythm not accounted for previously such as atrial fibrillation, etc.; see at least ¶43-46  which teaches new beat templates are formed and sent to the beat analyzer or mobile device.)

performing rhythm analysis on the electrocardiogram based on a labeling result. (rhythm analysis is performed; see at least ¶118+ and 20.)


   12. The electrocardiogram analysis method of claim 10, wherein the first detecting
of the one or more normal beats further includes:
extracting a plurality of first partial signals from the electrocardiogram;
detecting waveform information of one or more classification target beats included in the extracted first partial signals; and
determining whether the one or more classification target beats are the one or more normal beats based on the waveform information. (see at least ¶35 which teaches sample of the ECG, which samples are considered to be partial signals, ¶36 which teaches comparison to a template or ¶37 which teaches comparison to a rhythm pattern.  The templates are produced by the remote device and sent to the beat analyzer (mobile device) New ecg are compared to the templates to determine if the new ecg are normal of fir the template)



13.    The electrocardiogram analysis method of claim 12, wherein the determining  whether or not the classification target beat is the normal beat determines whether the one
(see at least ¶ 35-37 which teaches beat templates, which uses features of a waveform in a template to determine if a match is made between a new sample and the template)

18.    The electrocardiogram analysis method of claim 10, wherein the performing  of the rhythm analysis further includes:
extracting a second partial signal including a plurality of beats from the electrocardiogram; and
comparing a classification result of each beat included in the extracted second partial signal and one or more features extracted from the second partial signal with preset rhythm classification rules to classify rhythms included in the second partial signal. (see at least ¶39 which teaches comparison to classification rules. As mentioned supra, the sampling performed (¶35) is considered to result in partial signals that are compared to templates or rules.)


Claim Rejections - 35 USC § 103
Claim 2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al (2006/0025697) and Schmit et al (2018/0165923).

2.    The electrocardiogram analysis apparatus of claim 1, further comprising a validity determiner configured to determine validity of the received electrocardiogram
and output a warning message when a determination result does not correspond to a valid electrocardiogram. (Kurzweil doesn’t teach such validity determiner and warning message.  However, Schmit teaches determining the quality of the signals, and if the signal is low quality sending a warning; see at least ¶16,17.  To use such with the device of Kurzweil would have been obvious since it would provide the predictable result of allowing the user to be notified if the ecg signal is not proper and should not be used)

11.    The method of claim 10, wherein the receiving of the electrocardiogram further includes:
determining validity of the received electrocardiogram; and
outputting a warning message when a determination result does not correspond to a valid electrocardiogram. (Kurzweil doesn’t teach such validity determiner and warning message.  However, Schmit teaches determining the quality of the signals, and if the signal is low quality sending a warning; see at least ¶16,17.  To use such with the device of Kurzweil would have been obvious since it would provide the predictable result of allowing the user to be notified if the ecg signal is not proper and should not be used)



Claim 5,6,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil et al (2006/0025697) and Coleman et al (9,983,670).

5.    The electrocardiogram analysis apparatus of claim 4, wherein the machine learning classifier receives one or more pieces of information among time and magnitude information of a waveform detected from the one or more classification target beats as an input and determines whether the one or more classification target beats are the one or more normal beats. (as mentioned above, Kurzweil teaches determining if a beat is a normal beat using comparison to a template.  Machine learning is not explicitly mentioned in Kurzweil.  However, Coleman teaches machine learning classification for analyzing signals, see at least col. 1:25-30 which teaches that the bio signal can be an Ecg signal, and col. 33:34-65, and col. 42:42:54+ which teaches machine learning.  To use machine learning with the device of Kurzweil would have been obvious since it would merely yield a efficient process to classify signals in a predictable manner)

6.    The electrocardiogram analysis apparatus of claim 5, wherein a threshold value for normal beat classification of the machine learning classifier is set to 0.9 or more. (such classifier setting is considered to be an obvious design choice yielding merely predictable results.  Further, at least col. 39:8-20 teaches that thresholds can be based on user’s information, which will vary from user to user)

14.    The electrocardiogram analysis method of claim 13, wherein the machine learning classifier is configured to receive one or more pieces of information among time and magnitude information of a waveform detected from the one or more classification target beats as an input and determine whether the one or more classification target beats are the one or more normal beats. (as mentioned above, Kurzweil teaches determining if a beat is a normal beat using comparison to a template.  Machine learning is not explicitly mentioned in Kurzweil.  However, Coleman teaches machine learning classification for analyzing signals, see at least col. 1:25-30 which teaches that the bio signal can be an Ecg signal, and col. 33:34-65, and col. 42:42:54+ which teaches machine learning.  To use machine learning with the device of Kurzweil would have been obvious since it would merely yield a efficient process to classify signals in a predictable manner)


15.    The electrocardiogram analysis method of claim 14, wherein a threshold value for normal beat classification of the machine learning classifier is set to 0.9 or more. (such classifier setting is considered to be an obvious design choice yielding merely predictable results.  Further, at least col. 39:8-20 teaches that thresholds can be based on user’s information, which will vary from user to user)

Allowable Subject Matter
Claim 7,8,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792